DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-20 recite the limitation "…the non-transitory computer readable medium…".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US 2010/0131799).
Regarding claim 14, Wu et al. disclose a method for managing a network device, comprising:
Obtaining a configuration command comprising a protocol-specified relationship (Paragraphs 0039, 0041, command for identifying a BGP neighbor);
Obtaining, using the protocol-specified relationship, network device information (Paragraphs 0039, 0041, identifying BGP neighbor); 
Generating a plurality of rules based, at least in part, on the network device information (Paragraph 0041, rules configured); and
Programming the network device using the plurality of rules (Paragraphs 0039, 0041, implementing rules).
Regarding claim 19, Wu et al. disclose wherein the protocol-specified relationship is a BGP neighbor (Paragraphs 0039, 0041, identifying a BGP neighbor).

Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 1 and 7, the prior art does not teach or adequately suggest a rules template, generating rules based on the rules template and on the obtained network device information, and further programming the network device using the generated rules.
Claims 15-18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 15 (and further dependent claim 16), the prior art does not teach or adequately suggest detecting a change in network device information associated with the protocol-specific relationship, obtaining the updated network device information, generating a second plurality of rules based on the updated network device information and programming the network device using the generated second plurality of rules; regarding claim 17, the prior art does not teach or adequately suggest removing duplicative rules from the plurality of rules to obtain a compressed plurality of rules; regarding claim 18, the prior art does not teach or adequately suggest that the command specifies that the plurality of rules applies to all VRF functions on the network device; regarding claim 20, the prior art does not teach or adequately suggest that generating rules comprises obtaining a rules template associated with the protocol-specified relationship.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

February 25, 2022